Citation Nr: 1738160	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-42 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for sinusitis. 

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).

     
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  In April 2016, the Veteran was apprised of this fact and offered an opportunity to testify at another hearing by a Veterans Law Judge who would decide his case; however, he declined a new hearing.

In February 2014, the Board remanded this matter for further evidentiary development.  

In a June 2016 decision, the Board denied entitlement to an increased rating in excess of 30 percent for sinusitis and remanded the claim for a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2017 Joint Motion for Partial Remand, the Court vacated the portion of the June 2016 Board decision that denied entitlement to an increased rating in excess of 30 percent for sinusitis.  The Court found that the Board provided an inadequate statement of reasons or bases for its decision that an increased rating in excess of 30 percent for sinusitis not warranted.  The Court indicated that the Board denied the 50 percent disability rating because "the record does not show that the Veteran has undergone radical surgery or repeated surgeries for his sinusitis nor does the record show chronic osteomyelitis."  The Court noted that there is evidence of record that the Veteran has undergone repeated surgeries for his sinusitis.  Moreover, the Court noted that the April 2014 VA examiner indicated that the Veteran had reported four sinus surgeries in 1976, but the examiner marked that the Veteran had not had repeated sinus surgeries.  The Court stated that on remand, the Board was directed to consider the evidence of whether the Veteran had undergone repeated sinus surgeries in regard to an increased rating for service-connected sinusitis.  


FINDINGS OF FACT

1.  The Veteran's sinusitis has been near constant and characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A 50 percent rating, but no higher, for sinusitis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.97, Diagnostic Code (Code) 6512 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Frontal sinusitis is rated under Code 6512 and the General Rating Formula for Sinusitis, which provides for: A 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Code 6512.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See Id. at Note.

B.  Factual Background

On November 7, 1975, the Veteran underwent a right frontal sinusotomy and a right nasal antrostomy. 

On March 3, 1977, the Veteran underwent surgery on his sinuses. 

On March 11, 1977, the Veteran underwent surgery on his sinuses. 

In a November 2009 Statement in Support of Claim, the Veteran reported that he had sinus surgery on three different occasions after his discharge from service. 

VA and private treatment records dated from June 2010 to September 2013 show that the Veteran has consistently experienced chronic headaches of debilitating pain, postnasal drainage that caused him to choke, and significant tenderness, pain, and pressure over the sinuses.  VA records have also shown prescriptions for medication to relieve "recurrent chronic sinus infections."

In support of his claim, the Veteran has submitted a June 2010 statement and December 2011 Board hearing testimony, as well as an October 2012 statement from his wife.  These statements reveal, in pertinent part, that the Veteran experienced daily sinus drainage that is green in appearance and turned yellow or reddish during a sinus infection.  At times, the discharge was so thick that it became almost impossible to remove and caused the Veteran to cough, be strangled, and lose his breath.  The Veteran also had daily headaches that ranged from a 2/10 in severity to 4/10 or 6/10 at times, as well as daily pain due to his sinusitis.    

At an April 2014 VA examination, the Veteran reported that since service he has had continued headaches (less intense than prior to the in-service surgery) in the same area as the surgery.  He also had diminished smell and taste, eye irritation and infections, heavy post nasal drainage with periodic choking on mucous with associated panic attacks.  He stated that his sinusitis often progressed to nausea and bronchitis and was occurring more frequently.  He reported a history of tobacco but denied current usage.  The Veteran's current conditions were noted as sinusitis and rhinitis.  Specifically, he had pansinusitis.  Symptoms attributable to his chronic sinusitis were episodes of sinusitis, headaches, tenderness of affected sinus, and purulent discharge or crusting.  He was noted to have had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He was further noted to have had three or more incapacitating episodes of sinusitis requiring prolonged use of antibiotic treatment over the past 12 months.  The Veteran was noted to have had frontal sinus obliteration surgery in service in 1976.  The Veteran reported 4 sinus surgeries in 1976.  There was a scar observed; however, it was not painful and/or unstable and greater than 39 square centimeters.  There was no purulent drainage or crusting noted on examination.  The examiner noted results from a December 2009 computer tomography (CT) showing right frontal sinus opacification with spotty calcification and evidence of anter-frontal wall osteotomies.  When asked to describe the functional impact of the Veteran's sinus condition, the examiner stated that the Veteran would have to miss work frequently due to debilitating episodes at least five to six times per year.  He concluded by diagnosing the Veteran with chronic frontal sinusitis.  

Following the April 2014 VA examination, the Veteran underwent a maxillofacial CT.  Results revealed chronic sinusitis changes; sinusitis with fracture of the right frontal sinus; and mucous polyp formation within the left maxillary sinus.

A March 2015 VA treatment record reflects the Veteran's "complaints of usual recurrent sinus infections and bronchitis, which currently produces yellow to green purulent discharge with crusting and occasional blood."  Physical examination revealed tenderness localized at right frontal sinus and bilateral maxillary sinuses.

C.  Analysis 

By way of background, the Veteran filed the instant claim for an increased rating for sinusitis in October 2009, seeking an evaluation in excess of the 10 percent evaluation then assigned.  In a June 2014 rating decision, the RO increased the disability rating for the service-connected sinusitis to 30 percent.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 50 percent rating for his chronic sinusitis.  The schedular criteria for a 50 percent rating contemplate evidence of either radical surgery with osteomyelitis or repeated sinus surgery that does not relieve symptoms of headaches, pain, tenderness and purulent discharge.  The record shows that the Veteran has undergone repeated surgeries for his sinusitis in November 7, 1975, 
March 3, 1977, and March 11, 1977.  The Veteran himself reported that he had sinus surgery on three different occasions after his discharge from service in a November 2009 Statement in Support of Claim.  Although the April 2014 VA examiner noted that there is no history of osteomyelitis, that the Veteran has not undergone sinus surgery (with the exception of his in-service surgery), to include radical surgery, and has not undergone repeated sinus-related surgical procedures, the examiner reported in the same examination that the Veteran reported 4 sinus surgeries in 1976.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent disability evaluation for sinusitis have been met.  Based upon the above, the Veteran has met the criteria for repeated surgeries as it relates to his sinusitis.  He has also been found and has reported having constant headaches throughout the appeal period.  Headaches have been noted at the time of each examination.  Pain and tenderness have also consistently been found to be present.  Purulent discharge has also been reported, as the Veteran and his wife have indicated that he has constant stuffiness and that he experiences discharge that causes him to choke and lose his breath.  Given the foregoing, a maximum 50 percent disability evaluation is warranted for sinusitis.






II.  TDIU 

A.  Law and Regulations

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. §3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

B.  Factual Background 

On an October 2005 Intake Assessment Consultation, the Veteran reported that he received an undergraduate degree from USC in English Education in 1970 and dual Master's degrees in 1998.  The Veteran indicated that he currently worked at a part-time job.  

In a November 2005 Psychotherapy Progress Note, the Veteran reported that he worked at Wamasetta but felt that he was never treated fairly and he finally left.  The Veteran indicated that he then worked for Union Carbide, where he wrote training packages and trained people.  The Veteran noted that he and 550 other people were laid off.  The Veteran reported that he went back and received his Master's Degree and that he became "too educated for the jobs although [he] sent out approximately 150 resumes." 

On a January 2006 Psychotherapy Progress Note, the Veteran reported difficulty in marketing his skills.  The Veteran indicated that he was told for many years that he did not have enough education and that subsequently he was told that he had too much education.  

On an April 2006 Psychotherapy Progress Note, the Veteran reported that he was working again.  

In an October 2012 Statement, M. S., the Veteran's wife, reported that the Veteran experienced severe sinus infections and bronchitis.  M.S. indicated that these severe episodes would incapacitate the Veteran to the point that he had to remain in bed or rest stationary in his recliner.  

On an April 2013 VA Respiratory Conditions examination, the examiner reported that the Veteran's respiratory condition did not impact his ability to work.  

On an April 2013 VA Mental Health Disorders Examination, the Veteran denied missing time from work the last year he worked due to mental health issues.  The Veteran denied problems with irritability or concentration on the job.  

On a June 2013 Outpatient Clinic Psychiatric Evaluation Note, the Veteran reported that he was retired and that he last worked in 2010.  The Veteran indicated that he previously worked as a sign maker and that he owned his own sign making business for ten years.  The Veteran noted that he stopped working because he was old enough to draw Social Security and that he was experiencing some physical health problems.  The Veteran reported that he had a Bachelor's degree in Education and two Master's degrees in Business Management and Human Resources.  

On an April 2014 VA Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx examination, the examiner reported that the Veteran's sinusitis impacted his ability to work.  The examiner noted that the Veteran would have to miss work frequently due to debilitating episodes at least five to six times per year.  

On an August 2014 Claim for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time in August 2007 at Piedmont Technical College.  He stated that he became too disabled to work in October 2009.    

On an August 2014 Request for Employment Information in Connection with Claim for Disability Benefits, it was reported that Veteran worked as an adjunct professor at the Piedmont Technical College from May 2002 to August 2007.  The form noted that the Veteran was no longer working at the technical college because there was a reduction in adjunct professors.  

On a January 2015 VA Respiratory Conditions examination, the examiner reported that the Veteran's service-connected chronic bronchitis impacted his ability to maintain either sedentary or physical employment due to frequent episodes of bronchitis causing him to miss work frequently.  The examiner noted that when the Veteran experienced flares of sinus infections and bronchitis, he was unable to get out of bed for 3 to 4 days at a time and this happened 6 to 8 times per year, with a worsening in the spring and fall seasons.  

On a January 2015 VA Mental Disorders Examination, the Veteran indicated that he was last employed running a commercial sign business, doing yardwork, and teaching part-time with Piedmont Technical College as an adjunct professor.  The examiner noted that the Veteran stopped working approximately two or three years ago.  The examiner reported that the Veteran's anxiety disorder due to another medical condition diagnosis did not render the Veteran unable to secure or maintain substantially gainful employment.  

On a May 2015 VA Respiratory Examination, the examiner reported that the Veteran's respiratory condition impacted his ability to work.  The examiner noted that when the Veteran experienced flares of sinus infections and bronchitis, he was unable to get out of bed for 3 to 4 days at a time and this happens 6 to 8 times per year, with a worsening in the spring and fall seasons.  

On an April 2017 VA Form 9, the Veteran stated that he was unable to work any job due to his service-connected disabilities, specifically his anxiety disorder, chronic sinusitis, and chronic bronchitis.  The Veteran reported that his anxiety disorder was so bad that he could not concentrate or be around other people.  

C.  Analysis

The Veteran has been awarded service connection for anxiety disorder, not otherwise specified associated with chronic sinusitis, rated at 30 percent since September 24, 2010, and as 50 percent since August 26, 2014; chronic sinusitis, rated at 50 percent since October 14, 2009 (as a result of the above decision); chronic bronchitis associated with chronic sinusitis, rated at 30 percent since September 24, 2010; and hemorrhoids, rated at zero percent since May 25, 2005.  The combined rating for all of his service-connected disabilities is 80 percent since September 24, 2010.  

From the above, the Veteran meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) since September 24, 2010.  Consequently, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for the period under consideration.

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that his post-service work employment includes working at Wamasetta, Union Carbide, running a commercial sign business for ten years, and teaching part-time as an adjunct professor at the Piedmont Technical College.  Information on the Veteran's education reveals that he has a Bachelor's degree and two Master's degrees.  

On review of the record, the Board finds that entitlement to a TDIU is warranted for the period under consideration.  The symptoms documented on VA examination as associated with the service-connected chronic sinusitis and chronic bronchitis include frequent sinus infections and bronchitis where the Veteran was unable to get out of bed.  On a January 2015 VA Respiratory Conditions examination, the examiner reported that the Veteran's service-connected chronic bronchitis impacted his ability to maintain employment either sedentary or physical due to frequent episodes of bronchitis causing him to miss work frequently.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to TDIU have been met.  While the April 2013 and January 2015 VA Mental Health Disorders medical opinions weigh against the claim for entitlement to TDIU, there is competent and credible evidence which weighs in favor of the claim.  The April 2014 VA examiner found that the Veteran's sinusitis impacted his ability to work.  The examiner opined that the Veteran would have to miss work frequently due to debilitating episodes at least five to six times per year.  Moreover, the January 2015 VA Respiratory Conditions examiner found that the Veteran's service-connected bronchitis impacted his ability to maintain either sedentary or physical employment due to frequent episodes of bronchitis causing him to miss work frequently.  The examiner noted that when the Veteran experienced sinus infections and bronchitis, he was unable to get out of bed for 3 to 4 days at a time and this happened 6 to 8 times per year, with a worsening in the spring and fall seasons.  

In sum, the evidence indicates the Veteran has not engaged in any gainful employment for the period under consideration, that he experienced difficulties with his prior employment due to his service-connected disabilities, and that his service-connected disabilities impair his ability to maintain gainful employment.  In light of the above evidence and the medical opinions of record, the weight of the evidence is in favor of a conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. § 4.16 (a) (2016). 


ORDER

A 50 percent rating, but no higher, for sinusitis is granted.

Entitlement to a TDIU is granted, subject to the laws governing the payment of monetary benefits.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


